DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status Of Claims
This Office Action is in response to an amendment received 8/10/2020 in which Applicant lists claims 2-10, 12-15 and 17-20 as being original, and claims 1, 11 and 16 as being currently amended. It is interpreted by the examiner that claims 1-20 are pending.
If applicant is aware of any prior art, or other co-pending application not already of record, he/she is reminded of his/her duty under 37 CFR 1.56 to disclose the same.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 14/442313, filed on 5/12/2015.
Information Disclosure Statement
The Information Disclosure Statement(s) (IDS) filed on 5/28/2020 and 1/8/2021 were considered.
The information disclosure statement filed 10/21/2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the crossed-through information referred to therein has not been considered.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claims 16-20 are objected to because of the following informalities: on the last line of claim 16, “the lower layer” should be changed to “the lower adhesive layer”.  Appropriate correction is required.
Claims 17-20 are objected to for inheriting the same informalities through their dependency from claim 16.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-7 and 10-13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Motoi et al., WIPO Publication WO 2012/050223 A1, of record (hereafter Motoi’233; it is noted that references to paragraphs are made with respect to the English machine translation of record) in view of Chock, U.S. Patent Number 5,267,753, of record (hereafter Chock) and Christen, U.S. Patent Number 6,722,700 B1, of record (hereafter Christen).
Regarding claim 1, Motoi’233 discloses a light diffraction layer laminated sheet that is laminated on an upper side of a card substrate to form a part of a laminated structure of a card (see at least figure 4), comprising:
a card substrate (see at least figure 4, element 11);
a transparent sheet layer laminated on top of the card substrate (see at least figure 4, element 13 which is interpreted to be laminated on top of the card substrate, and further see paragraph [0041] of Motoi’233 wherein elements 11 and 12 may be formed together as one layer);
a light diffraction layer configured to have an outer shape smaller than an outer shape of the transparent sheet layer and to be laminated onto an upper side which is one surface side of the transparent sheet layer (see at least figure 4, elements 14 and 14b); 
a lower adhesive layer configured to have an outer shape substantially the same size as a shape of the light diffraction layer and to directly bond the transparent sheet layer and the light diffraction layer together (see at least figure 4, element 14a); 
an upper adhesive layer configured to be laminated on an upper side of the light diffraction layer and to have an outer shape substantially the same size as the shape of the light diffraction layer (see at least figure 4, element 14a and paragraph [0026] of Motoi’233);
a single print sheet layer (see at least figure 4, element 15 of Motoi’233), the single print sheet layer having an outer shape substantially the same in size as a shape of the outer shape of the transparent sheet layer (see at least figure 4, elements 13 and 15 of Motoi’233) wherein a portion of the print sheet layer above the light diffraction layer is laminated onto the light diffraction layer (see at least figure 4 of Motoi’233) wherein the upper adhesive layer bonds the light diffraction layer and the print sheet layer together and wherein a portion of the print sheet layer directly above the transparent sheet layer is laminated directly onto the transparent sheet layer (see at least figure 4 and paragraphs [0024]-[0026] of Motoi’233 wherein the Lippmann hologram layer 14 incorporates a hologram forming layer 14b and a PET layer 14c (on either side of the hologram forming layer 14b (para. [0026])), and wherein the heat seal layer 14a may be formed on either side of the hologram forming layer 14b (para. [0026]) to “suppress the peeling of the Lippmann hologram layer 14 from the transparent layers 13 and 15”. Suppression of peeling of layer 14 from layers 13 and 15 indicates that heat seal layer 14a would be provided outside of PET layer 14c whether layer 14c is provided on top of or below layer 14b.); and 
an upper print layer laminated on the print sheet layer (see at least paragraphs [0039] and [0043] of Motoi’233),
wherein the print sheet layer is completely exposed in an area where the upper print layer is not laminated (see at least figure 4 where print sheet layer 15 would be exposed in any area that is not printed on (i.e. wherever there is no “upper print layer”)). 
Motoi’233 does not specifically disclose that the upper print layer (i.e. printing) is between edges of the card substrate and edges of the outer shape of the light diffraction layer.
However, Chock teaches a hologram laminate wherein an ink compatible layer may be provided over a hologram (i.e. a print sheet layer; see at least element 26 and column 3, lines 14-24 of Chock). Additionally, Chock teaches that information may be printed to partially occult a holographic image (see at least column 2, lines 46-64 of Chock).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the laminate of Motoi’233 to include the teachings of Chock so that the upper print layer is between edges of the card substrate and edges of the outer shape of the light diffraction layer, for the purpose of adding any desired printed color, logo, information or other pattern on top of the print sheet layer while only partially blocking the holographic image such that the holographic image is still viewable for security purposes.
Motoi’233 further does not specifically disclose that the single upper print sheet layer is configured to directly surround all sides which are vertical to the transparent sheet layer for the light diffraction layer, the lower adhesive layer and the upper adhesive layer and an entire top of the upper adhesive layer.
However, Christen discloses a light diffraction layer which is laminated on top of one layer and surrounded on top and peripheral sides by another layer (see at least figure 1, element 8 between elements 2 and 3; figure 2, showing element 8 sandwiched between elements 6 and 7, which are between elements 2 and 3; and figure 6, wherein element 8 may be between transparent sheets 2 and 13), and that the light diffraction layer is adhered to the transparent sheet layer (see at least figure 2, elements 3, 6 and 8).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the laminate of Motoi’233 and Chock to include the teachings of Christen so that the single upper print sheet layer is configured to directly surround all sides which are vertical to the transparent sheet layer for the light diffraction layer, the lower adhesive layer and the upper adhesive layer and an entire top of the upper adhesive layer, for the purpose of using a known lamination technique (as described in Christen) to form the laminated sheet structure with a reasonable expectation for success, and for the purpose of using a known material such as polycarbonate as the card material (Motoi’233 describes using PVC (para. [0011]); Christen describes using PVC or polycarbonate and describes that polycarbonate is better at preventing damage to the security element and that the diffraction element won’t be recessed into the polycarbonate (col. 2, lines 20-31)) while having a reasonable expectation for success. 
Regarding claim 4, Motoi’233 in view of Chock and Christen discloses that the light diffraction layer comprises a Lippmann-type hologram (see at least paragraphs [0011], [0013], and [0024] of Motoi’233).
Regarding claim 5, Motoi’233 in view of Chock and Christen discloses that the card is produced through a multi-face layout and the method comprising steps of:
laminating a light diffraction layer laminated sheet material, which is laminated with a plurality of light diffraction layers, on a substrate sheet material forming a plurality of card substrates; and
laminating a print sheet material forming a plurality of print sheet layers onto the light diffraction layer laminated sheet material (see at least paragraph [0015] and figure 4 of Motoi’233).
Regarding claim 6, Motoi’233 in view of Chock and Christen discloses a lower print layer formed on a lower side of the card substrate opposite to the upper side of the card substrate (see at least figure 4, element 12 which is below element 13, wherein element 13 may be interpreted as the card substrate; or see paragraphs [0039]-[0043] of Motoi’233 wherein printing may be performed on the outermost layer and on the substrate 11, wherein element 11 may be interpreted as the card substrate; as well as the combination set forth above).
Regarding claim 7, Motoi’233 in view of Chock and Christen discloses a print layer between the upper side of the card substrate and the transparent layer such that the print layer is visible (see at least element 12, which may be a print layer, between upper side of card substrate 11 and the transparent layer 13 of Motoi’233).
Regarding claim 10, Motoi’233 in view of Chock and Christen discloses that the Lippmann-type hologram is transparent (see at least paragraph [0013] of Motoi’233).
Regarding claim 11, Motoi’233 discloses a light diffraction layer laminated sheet that is laminated on an upper side of a card substrate to form a part of a laminated structure of a card (see at least figure 4), comprising:
a card substrate (see at least figure 4, element 11);
a transparent sheet layer laminated on top of the card substrate (see at least figure 4, element 13 which is interpreted to be laminated on top of the card substrate, and further see paragraph [0041] of Motoi’233 wherein elements 11 and 12 may be formed together as one layer);
a light diffraction layer configured to have an outer shape smaller than an outer shape of the transparent sheet layer and to be laminated onto an upper side which is one surface side of the transparent sheet layer (see at least figure 4, elements 14 and 14b);
a lower adhesive layer configured to have an outer shape substantially the same in size as a shape of the light diffraction layer and to directly bond the transparent sheet layer and the light diffraction layer together (see at least figure 4, element 14a).
Motoi’233 further discloses that printing may be done such that an image partially overlaps both the light diffraction layer and the transparent sheet layer (see at least figure 1 and paragraph [0016]).
Motoi’233 does not specifically disclose that an upper print layer (i.e. printing) may be directly on the transparent sheet layer between edges of the transparent sheet layer and overlapped portions of edges of the outer shape of the light diffraction layer.
However, Chock teaches a hologram laminate wherein printing may be performed directly on a hologram (see at least column 2, lines 46-64 of Chock), or wherein an ink compatible layer may be provided over a hologram (i.e. a print sheet layer; see at least element 26 and column 3, lines 14-24 of Chock). Additionally, Chock teaches that information may be printed to partially occult a holographic image (see at least column 2, lines 46-64 of Chock).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the laminate of Motoi’233 to include the teachings of Chock so that the upper print layer may be printed immediately on the transparent sheet layer between edges of the transparent sheet layer and overlapped portions of edges of the outer shape of the light diffraction layer, for the purpose of adding any desired printed color, logo, information or other pattern on top of the transparent sheet and hologram layers while only partially blocking the holographic image such that the holographic image is still viewable for security purposes.
Motoi’233 further does not specifically disclose that the single upper print sheet layer is configured to directly surround all sides which are vertical to the transparent sheet layer for the light diffraction layer and the lower adhesive layer and a part of a top of the light diffraction layer.
However, Christen discloses a light diffraction layer which is laminated on top of one layer and surrounded on top and peripheral sides by another layer (see at least figure 1, element 8 between elements 2 and 3; figure 2, showing element 8 sandwiched between elements 6 and 7, which are between elements 2 and 3; and figure 6, wherein element 8 may be between transparent sheets 2 and 13), and that the light diffraction layer is adhered to the transparent sheet layer (see at least figure 2, elements 3, 6 and 8).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the laminate of Motoi’233 and Chock to include the teachings of Christen so that the single upper print layer of Motoi’233 and Chock is configured to directly surround all sides which are vertical to the transparent sheet layer for the light diffraction layer and the lower adhesive layer and a part of a top of the light diffraction layer, for the purpose of printing in a manner to add any desired printed color, logo, information or other pattern on top of the transparent sheet and hologram layers while only partially blocking the holographic image such that the holographic image is still viewable for security purposes.
Regarding claim 12, Motoi’233 in view of Chock and Christen discloses that the light diffraction layer comprises a Lippmann-type hologram (see at least paragraphs [0011], [0013], and [0024] of Motoi’233).
Regarding claim 13, Motoi’233 in view of Chock  and Christen discloses a lower print layer formed on a lower side of the card substrate opposite to the upper side of the card substrate (see at least figure 4, element 12 which is below element 13, wherein element 13 may be interpreted as the card substrate; or see paragraphs [0039]-[0043] of Motoi’233 wherein printing may be performed on the outermost layer and on the substrate 11, wherein element 11 may be interpreted as the card substrate; as well as the combination set forth above).

Claims 2-3 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Motoi et al., WIPO Publication WO 2012/050223 A1, of record (hereafter Motoi’233; it is noted that references to paragraphs are made with respect to the English machine translation of record) in view of Chock, U.S. Patent Number 5,267,753, of record (hereafter Chock) and Christen, U.S. Patent Number 6,722,700 B1, of record (hereafter Christen) as applied to claim 1 above, and further in view of Morii et al., U.S. Patent Number 6,506,468 B1, of record (hereafter Morii).
Regarding claims 2-3, Motoi’233 further discloses that the upper adhesive layer is a thermoplastic resin sheet (see at least figure 4, element 14c of Motoi’233, and the first paragraph of page 9 of the applicant's specification) and that the lower adhesive layer is a heat sealing adhesive layer (see at least figure 4, element 14a of Motoi’233).
Motoi’233 in view of Chock and Christen does not specifically disclose that the lower adhesive layer is a thermoplastic adhesive, and that the upper adhesive layer is configured to have a higher temperature at which adhesiveness thereof appears than a temperature of the lower adhesive layer at which adhesiveness thereof appears.
However, Morii teaches a hologram laminate wherein the heat sealing adhesive may be a polyester resin (see at least column 28, line 66 through column 29, line 42; which applicant discloses is a thermoplastic adhesive in the last paragraph of page 7 of applicant’s specification), and that the temperature during heat sealing is high enough for the heat sealing adhesive layer to reach adhesiveness but low enough to not damage the hologram’s protective film (see at least column 28, line 66 through column 29, line 42; i.e. that the upper adhesive layer is configured to have a higher temperature at which adhesiveness thereof appears than a temperature of the lower adhesive layer at which adhesiveness thereof appears).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the laminate of Motoi’233, Chock and Christen to include the teachings of Morii so that the lower adhesive layer is a thermoplastic adhesive, and the upper adhesive layer is configured to have a higher temperature at which adhesiveness thereof appears than a temperature of the lower adhesive layer at which adhesiveness thereof appears, for the purpose of using well-known and readily available adhesive materials commonly used in laminates and using a well-known heat sealing method for forming the laminate by heating the heat sealing adhesive to an appropriate temperature for sealing but not so hot as to damage the other layers of the laminate. 

Claims 16-18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Motoi et al., WIPO Publication WO 2012/050223 A1, of record (hereafter Motoi’233; it is noted that references to paragraphs are made with respect to the English machine translation of record) in view of Chock, U.S. Patent Number 5,267,753, of record (hereafter Chock), Christen, U.S. Patent Number 6,722,700 B1, of record (hereafter Christen) and Morii et al., U.S. Patent Number 6,506,468 B1, of record (hereafter Morii).
Regarding claim 16, Motoi’233 discloses a light diffraction layer laminated sheet that is laminated on an upper side of a card substrate to form a part of a laminated structure of a card the card structure (see at least figure 4), comprising:
a card substrate (see at least figure 4, element 11);
a transparent sheet layer laminated on top of the card substrate (see at least figure 4, element 13 which is interpreted to be laminated on top of the card substrate, and further see paragraph [0041] of Motoi’233 wherein elements 11 and 12 may be formed together as one layer);
a light diffraction layer configured to have an outer shape smaller than an outer shape of the transparent sheet layer and to be laminated onto an upper side which is one surface side of the transparent sheet layer (see at least figure 4, elements 14 and 14b);
a lower adhesive layer configured to have an outer shape substantially the same in size as a shape of the light diffraction layer and to directly bond the transparent sheet layer and the light diffraction layer together (see at least figure 4, element 14a);
a PET layer laminated directly onto the light diffraction layer (see at least figure 4, element 14c);
an upper adhesive layer configured to be laminated on an upper side of the PET layer and to have an outer shape substantially the same in size as the shape of the light diffraction layer (see at least paragraphs [0024]-[0026] of Motoi’233 wherein the Lippmann hologram layer 14 incorporates a hologram forming layer 14b and a PET layer 14c (on either side of the hologram forming layer 14b (para. [0026])), and wherein the heat seal layer 14a may be formed on either side of the hologram forming layer 14b (para. [0026]) to “suppress the peeling of the Lippmann hologram layer 14 from the transparent layers 13 and 15”. Suppression of peeling of layer 14 from layers 13 and 15 indicates that heat seal layer 14a would be provided outside of PET layer 14c whether layer 14c is provided on top of or below layer 14b.),
a single print sheet layer (see at least figure 4, element 15 of Motoi’233), the single print sheet layer having an outer shape substantially the same in size as a shape of the outer shape of the transparent sheet layer (see at least figure 4, elements 13 and 15 of Motoi’233) wherein a portion of the print sheet layer above the light diffraction layer is laminated onto the light diffraction layer (see at least figure 4 of Motoi’233) wherein the upper adhesive layer bonds the light diffraction layer and the print sheet layer together and wherein a portion of the print sheet layer directly above the transparent sheet layer is laminated directly onto the transparent sheet layer (see at least figure 4 and paragraphs [0024]-[0026] of Motoi’233 wherein the Lippmann hologram layer 14 incorporates a hologram forming layer 14b and a PET layer 14c (on either side of the hologram forming layer 14b (para. [0026])), and wherein the heat seal layer 14a may be formed on either side of the hologram forming layer 14b (para. [0026]) to “suppress the peeling of the Lippmann hologram layer 14 from the transparent layers 13 and 15”. Suppression of peeling of layer 14 from layers 13 and 15 indicates that heat seal layer 14a would be provided outside of PET layer 14c whether layer 14c is provided on top of or below layer 14b.); and 
an upper print layer laminated on the print sheet layer (see at least paragraphs [0039] and [0043] of Motoi’233).
Motoi’233 does not specifically disclose that the upper print layer (i.e. printing) is between edges of the card substrate and edges of the outer shape of the light diffraction layer.
However, Chock teaches a hologram laminate wherein an ink compatible layer may be provided over a hologram (i.e. a print sheet layer; see at least element 26 and column 3, lines 14-24 of Chock). Additionally, Chock teaches that information may be printed to partially occult a holographic image (see at least column 2, lines 46-64 of Chock).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the laminate of Motoi’233 to include the teachings of Chock so that the upper print layer is between edges of the card substrate and edges of the outer shape of the light diffraction layer, for the purpose of adding any desired printed color, logo, information or other pattern on top of the print sheet layer while only partially blocking the holographic image such that the holographic image is still viewable for security purposes.
Motoi’233 further does not specifically disclose that the single upper print sheet layer is configured to directly surround all sides which are vertical to the transparent sheet layer for the light diffraction layer, the lower adhesive layer, the PET layer, and the upper adhesive layer.
However, Christen discloses a light diffraction layer which is laminated on top of one layer and surrounded on top and peripheral sides by another layer (see at least figure 1, element 8 between elements 2 and 3; figure 2, showing element 8 sandwiched between elements 6 and 7, which are between elements 2 and 3; and figure 6, wherein element 8 may be between transparent sheets 2 and 13), and that the light diffraction layer is adhered to the transparent sheet layer (see at least figure 2, elements 3, 6 and 8).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the laminate of Motoi’233 and Chock to include the teachings of Christen so that the single upper print sheet layer is configured to directly surround all sides which are vertical to the transparent sheet layer for the light diffraction layer, the lower adhesive layer, the PET layer, and the upper adhesive layer, for the purpose of using a known lamination technique (as described in Christen) to form the laminated sheet structure with a reasonable expectation for success, and for the purpose of using a known material such as polycarbonate as the card material (Motoi’233 describes using PVC (para. [0011]); Christen describes using PVC or polycarbonate and describes that polycarbonate is better at preventing damage to the security element and that the diffraction element won’t be recessed into the polycarbonate (col. 2, lines 20-31)) while having a reasonable expectation for success. 
Lastly, Motoi’233 does not specifically disclose that a temperature of an appearance of adhesiveness of the upper adhesive layer is higher than a temperature of an appearance of adhesiveness of the lower adhesive layer.
However, Morii teaches a hologram laminate wherein the heat sealing adhesive may be a polyester resin (see at least column 28, line 66 through column 29, line 42; which applicant discloses is a thermoplastic adhesive in the last paragraph of page 7 of applicant’s specification), and that the temperature during heat sealing is high enough for the heat sealing adhesive layer to reach adhesiveness but low enough to not damage the hologram’s protective film (see at least column 28, line 66 through column 29, line 42; i.e. that the upper adhesive layer is configured to have a higher temperature at which adhesiveness thereof appears than a temperature of the lower adhesive layer at which adhesiveness thereof appears).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the laminate of Motoi’233, Chock and Christen to include the teachings of Morii so that the upper adhesive layer is configured to have a higher temperature at which adhesiveness thereof appears than a temperature of the lower adhesive layer at which adhesiveness thereof appears, for the purpose of using well-known and readily available adhesive materials commonly used in laminates and using a well-known heat sealing method for forming the laminate by heating the heat sealing adhesive to an appropriate temperature for sealing but not so hot as to damage the other layers of the laminate. 
Regarding claim 17, Motoi’233 in view of Chock, Christen and Morii discloses that the light diffraction layer comprises a Lippmann-type hologram (see at least paragraphs [0011], [0013], and [0024] of Motoi’233).
Regarding claim 18, Motoi’233 in view of Chock, Christen and Morii discloses a lower print layer formed on a lower side of the card substrate opposite to the upper side of the card substrate (see at least figure 4, element 12 which is below element 13, wherein element 13 may be interpreted as the card substrate; or see paragraphs [0039]-[0043] of Motoi’233 wherein printing may be performed on the outermost layer and on the substrate 11, wherein element 11 may be interpreted as the card substrate; as well as the combination set forth above).
Claims 8-9 and 14-15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Motoi et al., WIPO Publication WO 2012/050223 A1, of record (hereafter Motoi’233; it is noted that references to paragraphs are made with respect to the English machine translation of record) in view of Chock, U.S. Patent Number 5,267,753, of record (hereafter Chock) and Christen, U.S. Patent Number 6,722,700 B1, of record (hereafter Christen) as applied to claims 1 and 11 above, and further in view of Lasch et al., U.S. Patent Number 6,581,839 B1, of record (hereafter Lasch).
Regarding claims 8 and 14, Motoi’233 in view of Chock and Christen does not specifically disclose that the upper print layer is printed in a color density equal or substantially equal to a color density of the upper side of the card substrate whereby the upper print layer and the upper side of the card substrate absorb light.
However, Lasch teaches a laminate card, which may include a holographic foil, wherein the laminate card may be opaque, transparent or translucent (see at least the abstract and column 11, lines 57-67 of Lasch). Further, Lasch teaches that the laminate card may include printed inks, or additive materials, which may include various dyes, IR absorbing materials, and/or UV absorbing materials (see at least column 5, lines 11-30; column 6, line 49 through column 7, line 67; and column 8, lines 19-30 of Lasch).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the laminated sheet of Motoi’233, Chock and Christen to include the teachings of Lasch so that the upper print layer and upper side of the card substrate have may include inks/dyes/materials having a substantially equal color density and which may absorb light, for the purpose of absorbing UV light (for card laminate longevity/durability), for absorbing IR light (for use with available card readers), or to give the card a desired color and aesthetic.
Regarding claims 9 and 15, Motoi’233 in view of Chock and Christen does not specifically disclose a transition portion, being a portion of gradation printing in which a color density drops progressively towards an inside of the gradation printing, in the upper print layer located around edges of the outer shape of the light diffraction layer inside the print sheet layer.
However, Lasch teaches a laminate card, which may include a holographic foil, wherein the laminate card may be opaque, transparent or translucent (see at least the abstract and column 11, lines 57-67 of Lasch). Further, Lasch teaches that the laminate card may include an opacity gradient, printed with ink, wherein a color density drops progressively towards an inside of the gradation printing (see at least column 11, lines 57-67, and column 13, line 54 through column 14, line 24 of Lasch). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the laminated sheet of Motoi’233, Chock and Christen to include the teachings of Lasch so that the laminated sheet includes a transition portion, being a portion of gradation printing in which a color density drops progressively towards an inside of the gradation printing, in the upper print layer located around edges of the outer shape of the light diffraction layer inside the print sheet layer, for the purpose of providing the laminated sheet with a desired color and aesthetic look while having a reasonable expectation for success.

Claims 19 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Motoi et al., WIPO Publication WO 2012/050223 A1, of record (hereafter Motoi’233; it is noted that references to paragraphs are made with respect to the English machine translation of record) in view of Chock, U.S. Patent Number 5,267,753, of record (hereafter Chock), Christen, U.S. Patent Number 6,722,700 B1, of record (hereafter Christen) and Morii et al., U.S. Patent Number 6,506,468 B1, of record (hereafter Morii) as applied to claim 16 above, and further in view of Lasch et al., U.S. Patent Number 6,581,839 B1, of record (hereafter Lasch).
Regarding claim 19, Motoi’233 in view of Chock, Christen and Morii does not specifically disclose that the upper print layer is printed in a color density equal or substantially equal to a color density of the upper side of the card substrate whereby the upper print layer and the upper side of the card substrate absorb light.
However, Lasch teaches a laminate card, which may include a holographic foil, wherein the laminate card may be opaque, transparent or translucent (see at least the abstract and column 11, lines 57-67 of Lasch). Further, Lasch teaches that the laminate card may include printed inks, or additive materials, which may include various dyes, IR absorbing materials, and/or UV absorbing materials (see at least column 5, lines 11-30; column 6, line 49 through column 7, line 67; and column 8, lines 19-30 of Lasch).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the laminated sheet of Motoi’233, Chock, Christen and Morii to include the teachings of Lasch so that the upper print layer and upper side of the card substrate have may include inks/dyes/materials having a substantially equal color density and which may absorb light, for the purpose of absorbing UV light (for card laminate longevity/durability), for absorbing IR light (for use with available card readers), or to give the card a desired color and aesthetic.
Regarding claim 20, Motoi’233 in view of Chock, Christen and Morii does not specifically disclose a transition portion, being a portion of gradation printing in which a color density drops progressively towards an inside of the gradation printing, in the upper print layer located around edges of the outer shape of the light diffraction layer inside the print sheet layer.
However, Lasch teaches a laminate card, which may include a holographic foil, wherein the laminate card may be opaque, transparent or translucent (see at least the abstract and column 11, lines 57-67 of Lasch). Further, Lasch teaches that the laminate card may include an opacity gradient, printed with ink, wherein a color density drops progressively towards an inside of the gradation printing (see at least column 11, lines 57-67, and column 13, line 54 through column 14, line 24 of Lasch). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the laminated sheet of Motoi’233, Chock, Christen and Morii to include the teachings of Lasch so that the laminated sheet includes a transition portion, being a portion of gradation printing in which a color density drops progressively towards an inside of the gradation printing, in the upper print layer located around edges of the outer shape of the light diffraction layer inside the print sheet layer, for the purpose of providing the laminated sheet with a desired color and aesthetic look while having a reasonable expectation for success.

Claims 1 and 4-10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Motoi et al., WIPO Publication WO 2012/050223 A1, of record (hereafter Motoi’233; it is noted that references to paragraphs are made with respect to the English machine translation of record) in view of Motoi et al., WIPO Publication WO 2012/118170 A1, of record (hereafter Motoi’170; it is noted that references to paragraphs are made with respect to the English machine translation of record).
Regarding claim 1, Motoi’233 discloses a light diffraction layer laminated sheet that is laminated on an upper side of a card substrate to form a part of a laminated structure of a card (see at least figure 4), comprising:
a card substrate (see at least figure 4, element 11);
a transparent sheet layer laminated on top of the card substrate (see at least figure 4, element 13 which is interpreted to be laminated on top of the card substrate, and further see paragraph [0041] of Motoi’233 wherein elements 11 and 12 may be formed together as one layer);
a light diffraction layer configured to have an outer shape smaller than an outer shape of the transparent sheet layer and to be laminated onto an upper side which is one surface side of the transparent sheet layer (see at least figure 4, elements 14 and 14b); 
a lower adhesive layer configured to have an outer shape substantially the same size as a shape of the light diffraction layer and to directly bond the transparent sheet layer and the light diffraction layer together (see at least figure 4, element 14a); 
an upper adhesive layer configured to be laminated on an upper side of the light diffraction layer and to have an outer shape substantially the same size as the shape of the light diffraction layer (see at least figure 4, element 14a and paragraph [0026] of Motoi’233);
a single print sheet layer (see at least figure 4, element 15 of Motoi’233), the single print sheet layer having an outer shape substantially the same in size as a shape of the outer shape of the transparent sheet layer (see at least figure 4, elements 13 and 15 of Motoi’233) wherein a portion of the print sheet layer above the light diffraction layer is laminated onto the light diffraction layer (see at least figure 4 of Motoi’233) wherein the upper adhesive layer bonds the light diffraction layer and the print sheet layer together and wherein a portion of the print sheet layer directly above the transparent sheet layer is laminated directly onto the transparent sheet layer (see at least figure 4 and paragraphs [0024]-[0026] of Motoi’233 wherein the Lippmann hologram layer 14 incorporates a hologram forming layer 14b and a PET layer 14c (on either side of the hologram forming layer 14b (para. [0026])), and wherein the heat seal layer 14a may be formed on either side of the hologram forming layer 14b (para. [0026]) to “suppress the peeling of the Lippmann hologram layer 14 from the transparent layers 13 and 15”. Suppression of peeling of layer 14 from layers 13 and 15 indicates that heat seal layer 14a would be provided outside of PET layer 14c whether layer 14c is provided on top of or below layer 14b.); and 
an upper print layer laminated on the print sheet layer (see at least paragraphs [0039] and [0043] of Motoi’233),
wherein the print sheet layer is completely exposed in an area where the upper print layer is not laminated (see at least figure 4 where print sheet layer 15 would be exposed in any area that is not printed on (i.e. wherever there is no “upper print layer”)). 
Motoi’233 does not specifically disclose that the upper print layer (i.e. printing) is between edges of the card substrate and edges of the outer shape of the light diffraction layer; or that the single upper print sheet layer is configured to directly surround all sides which are vertical to the transparent sheet layer for the light diffraction layer, the lower adhesive layer and the upper adhesive layer and an entire top of the upper adhesive layer.
However, Motoi’170 teaches a hologram laminate wherein an ink compatible layer may be provided over a hologram (i.e. a print sheet layer; see at least figures 2(b) and 2(c), elements 240, 230 and 220). Additionally, Motoi’170 teaches that information may be printed to partially occult a holographic image (see at least figures 1(b) and 1(c), elements 40, 42, 43 and 20).
Further, Motoi’170 teaches that the single upper print sheet layer is configured to directly surround all sides which are vertical to the transparent sheet layer for the light diffraction layer, the lower adhesive layer and an entire top of the upper adhesive layer (see at least figures 2(b) and 2(c), elements 230, 220, 225, 226 and 227).

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the laminate of Motoi’233 to include the teachings of Motoi’170 so that the upper print layer is between edges of the card substrate and edges of the outer shape of the light diffraction layer, for the purpose of adding any desired printed color, logo, information or other pattern on top of the print sheet layer while only partially blocking the holographic image such that the holographic image is still viewable for security purposes.
Additionally, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the laminate of Motoi’233 to include the teachings of Motoi’170 so that the single upper print sheet layer is configured to directly surround all sides which are vertical to the transparent sheet layer for the light diffraction layer, the lower adhesive layer and the upper adhesive layer and an entire top of the upper adhesive layer, for the purpose of using a known lamination technique to form the laminated sheet structure with a reasonable expectation for success, and for the purpose of using a known material such as polycarbonate as the card material (Motoi’233 describes using PVC (para. [0011]) while having a reasonable expectation for success. 
Regarding claim 4, Motoi’233 in view of Motoi’170 discloses that the light diffraction layer comprises a Lippmann-type hologram (see at least paragraphs [0011], [0013], and [0024] of Motoi’233).
Regarding claim 5, Motoi’233 in view of Motoi’170 discloses that the card is produced through a multi-face layout and the method comprising steps of:
laminating a light diffraction layer laminated sheet material, which is laminated with a plurality of light diffraction layers, on a substrate sheet material forming a plurality of card substrates; and
laminating a print sheet material forming a plurality of print sheet layers onto the light diffraction layer laminated sheet material (see at least paragraph [0015] and figure 4 of Motoi’233).
Regarding claim 6, Motoi’233 in view of Motoi’170 discloses a lower print layer formed on a lower side of the card substrate opposite to the upper side of the card substrate (see at least figure 4, element 12 which is below element 13, wherein element 13 may be interpreted as the card substrate; or see paragraphs [0039]-[0043] of Motoi’233 wherein printing may be performed on the outermost layer and on the substrate 11, wherein element 11 may be interpreted as the card substrate; as well as the combination set forth above).
Regarding claim 7, Motoi’233 in view of Motoi’170 discloses a print layer between the upper side of the card substrate and the transparent layer such that the print layer is visible (see at least element 12, which may be a print layer, between upper side of card substrate 11 and the transparent layer 13 of Motoi’233).
Regarding claim 10, Motoi’233 in view of Motoi’170 discloses that the Lippmann-type hologram is transparent (see at least paragraph [0013] of Motoi’233).
Regarding claim 8, Motoi’170 further discloses that the upper print layer is printed in a color density equal or substantially equal to a color density of the upper side of the card substrate whereby the upper print layer and the upper side of the card substrate absorb light (see at least the abstract and pages 3-4 of the English machine translation of Motoi’170).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the laminated sheet of Motoi’233 to include the further teachings of Motoi’170 so that the upper print layer and upper side of the card substrate have may include inks/dyes/materials having a substantially equal color density and which may absorb light, for the purpose of absorbing UV light (for card laminate longevity/durability), for absorbing IR light (for use with available card readers), or to give the card a desired color and aesthetic.
Regarding claim 9, Motoi’170 further discloses a transition portion, being a portion of gradation printing in which a color density drops progressively towards an inside of the gradation printing, in the upper print layer located around edges of the outer shape of the light diffraction layer inside the print sheet layer (see at least figures 1(b) and 1(c), element 43).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the laminated sheet of Motoi’233 to include the further teachings of Motoi’170 so that the laminated sheet includes a transition portion, being a portion of gradation printing in which a color density drops progressively towards an inside of the gradation printing, in the upper print layer located around edges of the outer shape of the light diffraction layer inside the print sheet layer, for the purpose of providing the laminated sheet with a desired color and aesthetic look while having a reasonable expectation for success.

Claims 2-3 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Motoi et al., WIPO Publication WO 2012/050223 A1, of record (hereafter Motoi’233; it is noted that references to paragraphs are made with respect to the English machine translation of record) in view of Motoi et al., WIPO Publication WO 2012/118170 A1, of record (hereafter Motoi’170; it is noted that references to paragraphs are made with respect to the English machine translation of record) as applied to claim 1 above, and further in view of Morii et al., U.S. Patent Number 6,506,468 B1, of record (hereafter Morii).
Regarding claims 2-3, Motoi’233 further discloses that the upper adhesive layer is a thermoplastic resin sheet (see at least figure 4, element 14c of Motoi’233, and the first paragraph of page 9 of the applicant's specification) and that the lower adhesive layer is a heat sealing adhesive layer (see at least figure 4, element 14a of Motoi’233).
Motoi’233 in view of Motoi’170 does not specifically disclose that the lower adhesive layer is a thermoplastic adhesive, and that the upper adhesive layer is configured to have a higher temperature at which adhesiveness thereof appears than a temperature of the lower adhesive layer at which adhesiveness thereof appears.
However, Morii teaches a hologram laminate wherein the heat sealing adhesive may be a polyester resin (see at least column 28, line 66 through column 29, line 42; which applicant discloses is a thermoplastic adhesive in the last paragraph of page 7 of applicant’s specification), and that the temperature during heat sealing is high enough for the heat sealing adhesive layer to reach adhesiveness but low enough to not damage the hologram’s protective film (see at least column 28, line 66 through column 29, line 42; i.e. that the upper adhesive layer is configured to have a higher temperature at which adhesiveness thereof appears than a temperature of the lower adhesive layer at which adhesiveness thereof appears).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the laminate of Motoi’233 in view of Motoi’170 to include the teachings of Morii so that the lower adhesive layer is a thermoplastic adhesive, and the upper adhesive layer is configured to have a higher temperature at which adhesiveness thereof appears than a temperature of the lower adhesive layer at which adhesiveness thereof appears, for the purpose of using well-known and readily available adhesive materials commonly used in laminates and using a well-known heat sealing method for forming the laminate by heating the heat sealing adhesive to an appropriate temperature for sealing but not so hot as to damage the other layers of the laminate. 

Claims 16-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Motoi et al., WIPO Publication WO 2012/050223 A1, of record (hereafter Motoi’233; it is noted that references to paragraphs are made with respect to the English machine translation of record) in view of Motoi et al., WIPO Publication WO 2012/118170 A1, of record (hereafter Motoi’170; it is noted that references to paragraphs are made with respect to the English machine translation of record) and Morii et al., U.S. Patent Number 6,506,468 B1, of record (hereafter Morii).
Regarding claim 16, Motoi’233 discloses a light diffraction layer laminated sheet that is laminated on an upper side of a card substrate to form a part of a laminated structure of a card the card structure (see at least figure 4), comprising:
a card substrate (see at least figure 4, element 11);
a transparent sheet layer laminated on top of the card substrate (see at least figure 4, element 13 which is interpreted to be laminated on top of the card substrate, and further see paragraph [0041] of Motoi’233 wherein elements 11 and 12 may be formed together as one layer);
a light diffraction layer configured to have an outer shape smaller than an outer shape of the transparent sheet layer and to be laminated onto an upper side which is one surface side of the transparent sheet layer (see at least figure 4, elements 14 and 14b);
a lower adhesive layer configured to have an outer shape substantially the same in size as a shape of the light diffraction layer and to directly bond the transparent sheet layer and the light diffraction layer together (see at least figure 4, element 14a);
a PET layer laminated directly onto the light diffraction layer (see at least figure 4, element 14c);
an upper adhesive layer configured to be laminated on an upper side of the PET layer and to have an outer shape substantially the same in size as the shape of the light diffraction layer (see at least paragraphs [0024]-[0026] of Motoi’233 wherein the Lippmann hologram layer 14 incorporates a hologram forming layer 14b and a PET layer 14c (on either side of the hologram forming layer 14b (para. [0026])), and wherein the heat seal layer 14a may be formed on either side of the hologram forming layer 14b (para. [0026]) to “suppress the peeling of the Lippmann hologram layer 14 from the transparent layers 13 and 15”. Suppression of peeling of layer 14 from layers 13 and 15 indicates that heat seal layer 14a would be provided outside of PET layer 14c whether layer 14c is provided on top of or below layer 14b.),
a single print sheet layer (see at least figure 4, element 15 of Motoi’233), the single print sheet layer having an outer shape substantially the same in size as a shape of the outer shape of the transparent sheet layer (see at least figure 4, elements 13 and 15 of Motoi’233) wherein a portion of the print sheet layer above the light diffraction layer is laminated onto the light diffraction layer (see at least figure 4 of Motoi’233) wherein the upper adhesive layer bonds the light diffraction layer and the print sheet layer together and wherein a portion of the print sheet layer directly above the transparent sheet layer is laminated directly onto the transparent sheet layer (see at least figure 4 and paragraphs [0024]-[0026] of Motoi’233 wherein the Lippmann hologram layer 14 incorporates a hologram forming layer 14b and a PET layer 14c (on either side of the hologram forming layer 14b (para. [0026])), and wherein the heat seal layer 14a may be formed on either side of the hologram forming layer 14b (para. [0026]) to “suppress the peeling of the Lippmann hologram layer 14 from the transparent layers 13 and 15”. Suppression of peeling of layer 14 from layers 13 and 15 indicates that heat seal layer 14a would be provided outside of PET layer 14c whether layer 14c is provided on top of or below layer 14b.); and 
an upper print layer laminated on the print sheet layer (see at least paragraphs [0039] and [0043] of Motoi’233).
Motoi’233 does not specifically disclose that the upper print layer (i.e. printing) is between edges of the card substrate and edges of the outer shape of the light diffraction layer; or that the single upper print sheet layer is configured to directly surround all sides which are vertical to the transparent sheet layer for the light diffraction layer, the lower adhesive layer, the PET layer, and the upper adhesive layer.
However, Motoi’170 teaches a hologram laminate wherein an ink compatible layer may be provided over a hologram (i.e. a print sheet layer; see at least figures 2(b) and 2(c), elements 240, 230 and 220). Additionally, Motoi’170 teaches that information may be printed to partially occult a holographic image (see at least figures 1(b) and 1(c), elements 40, 42, 43 and 20).
Further, Motoi’170 teaches that the single upper print sheet layer is configured to directly surround all sides which are vertical to the transparent sheet layer for the light diffraction layer, the lower adhesive layer, and the PET layer (see at least figures 2(b) and 2(c), elements 230, 220, 225, 226 and 227).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the laminate of Motoi’233 to include the teachings of Motoi’170 so that the upper print layer is between edges of the card substrate and edges of the outer shape of the light diffraction layer, for the purpose of adding any desired printed color, logo, information or other pattern on top of the print sheet layer while only partially blocking the holographic image such that the holographic image is still viewable for security purposes.
Additionally, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the laminate of Motoi’233 to include the teachings of Motoi’170 so that the single upper print sheet layer is configured to directly surround all sides which are vertical to the transparent sheet layer for the light diffraction layer, the lower adhesive layer, the PET layer, and the upper adhesive layer, for the purpose of using a known lamination technique to form the laminated sheet structure with a reasonable expectation for success, and for the purpose of using a known material such as polycarbonate as the card material (Motoi’233 describes using PVC (para. [0011]) while having a reasonable expectation for success. 
Lastly, Motoi’233 does not specifically disclose that a temperature of an appearance of adhesiveness of the upper adhesive layer is higher than a temperature of an appearance of adhesiveness of the lower adhesive layer.
However, Morii teaches a hologram laminate wherein the heat sealing adhesive may be a polyester resin (see at least column 28, line 66 through column 29, line 42; which applicant discloses is a thermoplastic adhesive in the last paragraph of page 7 of applicant’s specification), and that the temperature during heat sealing is high enough for the heat sealing adhesive layer to reach adhesiveness but low enough to not damage the hologram’s protective film (see at least column 28, line 66 through column 29, line 42; i.e. that the upper adhesive layer is configured to have a higher temperature at which adhesiveness thereof appears than a temperature of the lower adhesive layer at which adhesiveness thereof appears).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the laminate of Motoi’233 and Motoi’170 to include the teachings of Morii so that the upper adhesive layer is configured to have a higher temperature at which adhesiveness thereof appears than a temperature of the lower adhesive layer at which adhesiveness thereof appears, for the purpose of using well-known and readily available adhesive materials commonly used in laminates and using a well-known heat sealing method for forming the laminate by heating the heat sealing adhesive to an appropriate temperature for sealing but not so hot as to damage the other layers of the laminate. 
Regarding claim 17, Motoi’233 in view of Motoi’170 and Morii discloses that the light diffraction layer comprises a Lippmann-type hologram (see at least paragraphs [0011], [0013], and [0024] of Motoi’233).
Regarding claim 18, Motoi’233 in view of Motoi’170 and Morii discloses a lower print layer formed on a lower side of the card substrate opposite to the upper side of the card substrate (see at least figure 4, element 12 which is below element 13, wherein element 13 may be interpreted as the card substrate; or see paragraphs [0039]-[0043] of Motoi’233 wherein printing may be performed on the outermost layer and on the substrate 11, wherein element 11 may be interpreted as the card substrate; as well as the combination set forth above).
Regarding claim 19, Motoi’170 further discloses that the upper print layer is printed in a color density equal or substantially equal to a color density of the upper side of the card substrate whereby the upper print layer and the upper side of the card substrate absorb light (see at least the abstract and pages 3-4 of the English machine translation of Motoi’170).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the laminated sheet of Motoi’233 to include the further teachings of Motoi’170 so that the upper print layer and upper side of the card substrate have may include inks/dyes/materials having a substantially equal color density and which may absorb light, for the purpose of absorbing UV light (for card laminate longevity/durability), for absorbing IR light (for use with available card readers), or to give the card a desired color and aesthetic.
Regarding claim 20, Motoi’170 further discloses a transition portion, being a portion of gradation printing in which a color density drops progressively towards an inside of the gradation printing, in the upper print layer located around edges of the outer shape of the light diffraction layer inside the print sheet layer (see at least figures 1(b) and 1(c), element 43).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the laminated sheet of Motoi’233 to include the further teachings of Motoi’170 so that the laminated sheet includes a transition portion, being a portion of gradation printing in which a color density drops progressively towards an inside of the gradation printing, in the upper print layer located around edges of the outer shape of the light diffraction layer inside the print sheet layer, for the purpose of providing the laminated sheet with a desired color and aesthetic look while having a reasonable expectation for success.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEREK S. CHAPEL whose telephone number is (571)272-8042. The examiner can normally be reached M-F 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B. Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Derek S. Chapel/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        10/27/2022
Derek S. CHAPEL
Primary Examiner
Art Unit 2872